DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.

Regarding claim 21, while there is written description support for a porous electrode for treating a gas stream comprising a target species, the electrode comprising an electroactive species capable of bonding with the target species, wherein the target species comprises carbon dioxide, sulfur dioxide, a borane, or a combination thereof and the electroactive species comprises a polymeric quinone, a thiolate, a bipyridine, or a combination thereof, there appears to be insufficient written description support for the full scope of the recited limitation “a porous electrode for treating a gas stream comprising a target species, the electrode comprising an electroactive species capable of bonding with the target species,” which includes target species other than carbon dioxide, sulfur dioxide, and a borane, and electroactive species other than polymeric quinone, a thiolate, and bipyridine.

The applicants’ disclosure describes only a method for treating a gas stream comprising carbon dioxide using polyanthraquinone as the first electroactive species. There are no details available in the disclosure about treating any target species other than carbon dioxide and about using any electroactive species other than polyanthraquinone (Examples 6 and 7 on pages 25-28). A determination about the applicants’ possession of a generalized method for treating any target species other than carbon dioxide and about using any electroactive species other than polyanthraquinone would depend a lot on a determination of the predictability of the art. 

The Dubois reference throws some light on the predictability of the art. For example, the Dubois reference teaches that several classes of potential carriers having similar characteristics were selected for evaluation, as represented by structures 1-4 shown on page 103. Dubois further teaches that out of the large number of potential redox active species having similar characteristics tried by Dubois, while some were found suitable, others having similar characteristics were found unsuitable thus teaching unpredictability of the art. Dubois further teaches on page 106 that complexes such as 3 appeared to be very promising on the basis of cyclic voltammetry experiments. However, when these complexes are carried through a cycle such as that shown in Scheme I, they reduce CO2 rather than bind and release CO2. Other compounds which have looked promising by cyclic voltammetry are unstable in the reduced form and undergo irreversible decomposition, thus teaching unpredictability of the art. The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005) (see MPEP 2163 II (A)(3)(a)(ii)).	

Claims 22-29 are rejected, because they depend from the rejected claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 21, it is unclear if the term “electroactive” means redox active, or something else.

Further, with respect to the limitation "an electroactive species immobilized with respect to the gas permeable material,” it is unclear if it means (a) an electroactive species immobilized on the gas permeable material, (b) an electroactive species immobilized in the gas permeable material, or (c) something else.

Regarding claim 25, with respect to the limitation "the electroactive species comprises a polymeric quinone, a thiolate, a bipyridine,” it is unclear if the thiolate and the bipyridine are also required to be polymeric.

Claims 22-29 are rejected, because they depend from the rejected claim 21.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US 9,056,275 (hereinafter called Buttry) in view of US pre-grant patent publication no. US 2013/0122382 (hereinafter called Mizuhata).
  
Regarding claims 21 and 25-27, Buttry discloses that thiols (reads on thiolates, an electroactive species) can be immobilized on a conductive support, such as carbon, tin oxide, or doped tin oxide  (e.g., indium tin oxide) (reads on electrode) (see column 12, lines 16-19), thus teaching an electroactive species immobilized on an electrode. Buttry further discloses that thiolates, an electroactive species, is capable of treating a gas stream comprising carbon dioxide (a target species and an aprotic acidic gas) (see  Fig. 1 and Abstract), and is also capable of bonding with carbon dioxide when the electroactive species is in a first oxidation state and releasing the carbon dioxide when the electroactive species is in a second oxidation state (see column 5, lines 4-34).

Buttry does not disclose that the electrode is porous and that the electrode comprising: a gas permeable material.

Mizuhata is directed to a method for separating carbon dioxide gas from a mixed gas containing oxygen and carbon dioxide using a separator comprising an anode electrode 13, a membrane 11, and a cathode electrode 12 (see Abstract, Fig. 1, and paragraph 0032). Mizuhata teaches that the anode 13 and the cathode 12 have porous catalyst layers (see paragraph 0046), thus teaching that the catalyst is porous. Mizuhata further teaches that cathode electrode 12 may include a cathode gas diffusion layer stacked on the catalyst layer. Mizuhata further teaches that the function of the gas diffusion layers (reads on gas permeable layer) is to diffuse gas so as to perform transfer of electrons at the catalyst layers (see paragraph 0051).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the electrode taught by Buttry by having a porous electrode and attaching a gas diffusion layer to the electrode as taught by Mizuhata. The person with ordinary skill in the art would have been motivated to make this modification, because Mizuhata teaches that the advantage of the modification would be to diffuse gas so as to perform transfer of electrons at the catalyst layers (see paragraph 0051).
. 
Regarding claim 22, Buttry further teaches that the first oxidation state is a reduced state and the second oxidation state is an oxidized state (see column 5, lines 4-34).

Regarding claim 23, as shown above, Buttry teaches that the thiols can be immobilized on a conductive support, such as carbon, tin oxide, or doped tin oxide (e.g., indium tin oxide) (see column 12, lines 16-19), thus teaching that the electrode comprises an electroactive composite material comprising an immobilized composite of the electroactive species. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified electrode by having the electroactive composite material proximate to the gas permeable material as taught by Mizuhata. The person with ordinary skill in the art would have been motivated to make this modification, because Mizuhata teaches that the advantage of the modification would be to diffuse gas so as to perform transfer of electrons at the catalyst layers (see paragraph 0051).
,
Regarding claim 28, Buttry further discloses an electrochemical cell comprising the above electrode, wherein the electrode is a negative electrode; a positive electrode; and a separator positioned between the negative electrode and the positive electrode (see column 7, lines 39-52).
Regarding claim 29, Buttry further discloses that the separator comprises a conductive liquid (see column 2, lines 38-40; and column 5, lines 36-47).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US 9,056,275 (hereinafter called Buttry) in view of US pre-grant patent publication no. US 2013/0122382 (hereinafter called Mizuhata), as shown for claim 21 above, and further in view of Simpson et al, "Reactivity of Carbon Dioxide with Quinones,” Electrochimica Acta, Volume 35, Issue 9, 1990, pages 1399-1403 (hereinafter called Simpson), Song et al, “Polyanthraquinone as a Reliable Organic Electrode for Stable and Fast Lithium Storage,” Angew. Chem. Inherent. Ed. 2015, 54, 13947 — 13951 (hereinafter called Song).

Buttry in view of Mizuhata does not explicitly teach or render obvious that the electroactive species is a polymer.  

Simpson teaches that reactivity of 1,4-anthraquinone (AQ) with CO2 occurs at unusually low potential (see the Conclusion section on page 1403). Simpson further discloses that quinones can be immobilized in electrodes (see page 1399, column 1, 2" last paragraph). 

Song teaches that organic electrode materials like polyanthraquinones have promising electrochemical performance and distinct advantages in sustainability and environmental friendliness (see page 13947, 2" column, 2™ paragraph). Song further teaches that polyanthraquinone has high electroactivity and exceptional comprehensive performance, superior to that of all previously reported organic electrodes (see page 13948, 1st column, 2" paragraph), and high redox reversibility (see page 13950, 1st column, 3rd paragraph). Song further teaches that dissolved quinone-based monomers like anthraquinone have lower charge/discharge stability and poorer cycle life compared with using solid polyanthraquinone electrodes (see page 13948, 1° column, 1° and 2" paragraphs). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Buttry in view of Mizuhata by substituting the thiolate negative electrode with a polyanthraquinone electrode as taught by Song. The person with ordinary skill in the art would have been motivated to make this modification, because Simpson teaches that anthraquinone (AQ) has a high rate constant for reactivity with CO2 (see page 1400, 3rd paragraph) and that the reactivity of 1,4- anthraquinone (AQ) with CO2 occurs at unusually low potential (see the Conclusion section on page 1403); and Song teaches that dissolved quinone-based monomers like anthraquinone have lower charge/discharge stability and poorer cycle life compared with using solid polyanthraquinone electrodes, and polyanthraquinone has high electroactivity and exceptional comprehensive performance, and high redox reversibility (see page 13948, 1 column, 1% and 2" paragraphs; and page 13950, 1* column, 3 paragraph). 

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al, “Electrochemical Concentration of CO2 Using Redox Active COz2 Carrier Molecules,” Abstracts of Papers of The American Chemical Society 198: 36-Inor. Amer Chemical Soc. (Sep 10, 1989) (hereinafter called Dubois), in view of Simpson et al, "Reactivity of Carbon Dioxide with Quinones,” Electrochimica Acta, Volume 35, Issue 9, 1990, pages 1399-1403 (hereinafter called Simpson), Song et al, “Polyanthraquinone as a Reliable Organic Electrode for Stable and Fast Lithium Storage,” Angew. Chem. Inherent. Ed. 2015, 54, 13947 — 13951 (hereinafter called Song), and US pre-grant patent publication no. US 2013/0122382 (hereinafter called Mizuhata).

Regarding claims 21-27, Dubois discloses a method of treating a gas stream, the method comprising: providing an electrochemical cell comprising a negative electrode placed in an acetonitrile solution (see page 97, 1° paragraph) of a first electroactive species R+O-/RO-; a positive electrode in an acetonitrile solution (see page 97, 1* paragraph) of a second electroactive species ROCO2-/R=OCO2-; and a separator positioned between the negative electrode and the positive electrode (see Fig. 1 on page 99 and Scheme 1 on page 106; and the paragraph spanning pages 104 and 105); applying a first potential difference across an electrochemical cell, and applying a second potential difference across the electrochemical cell to release CO2 (the target species) to produce a CO2 (target species) rich gas stream (see Fig. 1, Scheme 1, and page 104, last paragraph).

Since Dubois further discloses that of the four classes of compounds evaluated, only the quinones were found to be capable of concentrating CO2 (see page 107, 1“ paragraph), one of ordinary skill in the art would have been motivated to evaluate different members of the quinone family. 

Dubois does not disclose that the negative electrode is a porous negative electrode comprising polyanthraquinone as the first electroactive species, and that the positive electrode comprises a second electroactive species.

Simpson conducted experiments to determine the reactivity of different quinones (1,4- benzoquinone (BQ); 1,4-anthraquinone (AQ); 1,4-napthoquinone (NQ); tetramethyl-1 ,4- benzoquinone (duroquinone, DQ); and 2,6-dimethyl-1,4-benzoquinone (DMQ)) with CO2 (see page 1400, 1* paragraph). Simpson found that out of the five quinones studied, 1,4- anthraquinone (AQ) had the second highest rate constant for reactivity with CO2 (see page 1400, 3° paragraph). Simpson further teaches that reactivity of 1,4-anthraquinone (AQ) with CO2 occurs at unusually low potential (see the Conclusion section on page 1403). Simpson further discloses that quinones can be immobilized in electrodes (see page 1399, 2"¢ column 1, 2" last paragraph). 

Song teaches that organic electrode materials like polyanthraquinones have promising electrochemical performance and distinct advantages in sustainability and environmental friendliness (see page 13947, 2" column, 2™ paragraph). Song further teaches that polyanthraquinone has high electroactivity and exceptional comprehensive performance, superior to that of all previously reported organic electrodes (see page 13948, 1st column, 2" paragraph), and high redox reversibility (see page 13950, 1st column, 3rd paragraph). Song further teaches that dissolved quinone-based monomers like anthraquinone have lower charge/discharge stability and poorer cycle life compared with using solid polyanthraquinone electrodes (see page 13948, 1° column, 1° and 2" paragraphs). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Dubois by using the negative electrode comprise polyanthraquinone as taught by Song instead of using the glassy carbon negative electrode and dissolved quinone-based monomers as taught by Dubois. The person with ordinary skill in the art would have been motivated to make this modification, because Simpson teaches that anthraquinone (AQ) has a high rate constant for reactivity with CO2 (see page 1400, 3rd paragraph) and that the reactivity of 1,4- anthraquinone (AQ) with CO2 occurs at unusually low potential (see the Conclusion section on page 1403); and Song teaches that dissolved quinone-based monomers like anthraquinone have lower charge/discharge stability and poorer cycle life compared with using solid polyanthraquinone electrodes, and polyanthraquinone has high electroactivity and exceptional comprehensive performance, and high redox reversibility (see page 13948, 1 column, 1% and 2" paragraphs; and page 13950, 1* column, 3 paragraph). 

Dubois in view of Simpson and Song does not explicitly teach that the electrode is a porous electrode and that the electrode comprising: a gas permeable material.

Mizuhata is directed to a method for separating carbon dioxide gas from a mixed gas containing oxygen and carbon dioxide using a separator comprising an anode electrode 13, a membrane 11, and a cathode electrode 12 (see Abstract, Fig. 1, and paragraph 0032). Mizuhata teaches that the anode 13 and the cathode 12 have porous catalyst layers (see paragraph 0046), thus teaching that the catalyst is porous. Mizuhata further teaches that cathode electrode 12 may include a cathode gas diffusion layer stacked on the catalyst layer. Mizuhata further teaches that the function of the gas diffusion layers (reads on gas permeable layer) is to diffuse gas so as to perform transfer of electrons at the catalyst layers (see paragraph 0051).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the electrode taught by Buttry by having a porous electrode and attaching a gas diffusion layer to the electrode as taught by Mizuhata. The person with ordinary skill in the art would have been motivated to make this modification, because Mizuhata teaches that the advantage of the modification would be to diffuse gas so as to perform transfer of electrons at the catalyst layers (see paragraph 0051).

Regarding claim 28, Dubois discloses an electrochemical cell comprising a negative electrode, a positive electrode, and a separator positioned between the negative electrode and the positive electrode (see Fig. 1 on page 99 and Scheme 1 on page 106; and the paragraph spanning pages 104 and 105). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795